Citation Nr: 1447447	
Decision Date: 10/27/14    Archive Date: 11/05/14

DOCKET NO.  06-31 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for diabetes mellitus, type I.  


ATTORNEY FOR THE BOARD

J. Davitian, Counsel

INTRODUCTION

The Veteran served on active duty from June 1966 to December 1969.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a November 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which denied the benefit sought on appeal. 

The RO is Oakland, California, has jurisdiction of the claims file.  


FINDINGS OF FACT

1.  The competent medical evidence, and competent and credible lay evidence, does not demonstrate that the Veteran has diabetes mellitus, type II.

2.  The competent medical evidence, and competent and credible lay evidence, does not demonstrate that the Veteran's diabetes mellitus, type I, is related to active duty.  


CONCLUSION OF LAW

Diabetes mellitus, type I, was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided in May 2004.  Although the Veteran was not explicitly notified about disability ratings and effective dates as they pertain to his claim, this failure is rendered moot by the fact that the Board has decided that entitlement to service connection is not warranted for the Veteran's claim.  

The Board further finds that any deficiency in the notice to the Veteran is harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding that the Board erred by relying on various post-decisional documents to conclude that adequate 38 U.S.C.A. § 5103(a) notice had been provided to the appellant, the Court found that the evidence established that the veteran was afforded a meaningful opportunity to participate in the adjudication of his claims, and found that the error was harmless, as the Board has done in this case).  In this case, the Veteran fully participated in the adjudication of his claim by submitting relevant contentions and medical evidence. 

With regard to the duty to assist, the record contains the Veteran's service treatment records, VA medical records, private medical records and the Veteran's own contentions.  The Board has carefully reviewed the record and concludes that there has been no identification of further available evidence not already of record.  

The Veteran has not had a VA examination for his claim.  The Board concludes that a medical opinion is not needed.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran's service treatment records are negative for any complaints, symptoms, findings or diagnoses related to diabetes mellitus, type I.  Thus, there is no evidence of an in-service event, injury, or disease.  In addition, there is no medical evidence indicating that the Veteran's current diabetes mellitus, type I, may be etiologically associated with any established in-service event, injury, or disease.  

In sum, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.

Accordingly, the Board finds that VA's duty to assist has been met.  38 C.F.R. § 3.159(c) (4); Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  

Legal Analysis

With respect to the Veteran's claim, the Board has reviewed all of the evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran asserts that he now has diabetes mellitus, type II, for which presumptive service connection should be granted based on his Vietnam service.

In general, a veteran is entitled to service connection for a disability resulting from a disease or injury incurred or aggravated during active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also is permissible for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

Certain chronic diseases, including diabetes mellitus, may be presumed to have been incurred during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

If a veteran was exposed to an herbicide agent during active service, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes) shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  The disease shall have become manifest to a degree of 10 percent or more at any time after service.  38 C.F.R. § 3.307(a)(6)(ii). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

Based on a thorough review of the record, the Board finds that the preponderance of the evidence is against service connection for diabetes mellitus, type I.  There is no evidence that the Veteran's current diabetes mellitus type I was incurred or aggravated by active duty.  

The competent medical evidence shows that the Veteran has diabetes mellitus type I, not type II.  Thus, the regulations concerning presumptive service connection based on exposure to herbicide are not applicable and presumptive service connection based on exposure to herbicide is not warranted.  

The Veteran's service treatment records are negative for complaints, symptoms, findings or diagnoses related to diabetes mellitus, type I.  There is no evidence of diabetes mellitus, type I, within one year of the Veteran's separation, and therefore presumptive service connection as a chronic disability is not warranted.  38 C.F.R. §§ 3.307, 3.309.  

The post-service medical evidence is negative for a diagnosis of diabetes mellitus, type I, for many years after the Veteran's separation from active duty.  A significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The record contains no competent medical evidence that the Veteran's current diabetes mellitus, type I, is related to his active duty.  Private treatment records dated many years after active duty that provide diagnoses of diabetes mellitus, type I, do not relate it to the Veteran's active duty. 

The Veteran contends that he was treated for diabetes mellitus, type II, beginning in 1983.  He states that he has tried to obtain the corresponding records but they are not available.  See March 2005 Notice of Disagreement and September 2006 VA Form 9.  During a May 2004 VA Agent Orange/General Medical Examination, the Veteran also reported a history of diabetes mellitus, type II, since 1983.  

The Board finds it significant that the Veteran offered a different medical history four years before submitting his current VA claim.  During a June 2000 private psychology examination, the Veteran reported that he was diagnosed with diabetes mellitus, type I, at age 35, 17 years earlier.  The Veteran offered the same history to other providers at the same medical center.  Treatment records from this medical center provide an impression of diabetes mellitus, type I.  

The Veteran is competent to testify as to his observable symptoms during and after active duty.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In this case, however, the assertions by the Veteran do not constitute medical evidence in support of his claim.  Although lay persons are competent to provide opinions on some medical issues, the specific issues in this case (whether the Veteran has diabetes mellitus type I or type II; whether his diagnosed diabetes mellitus, type I, is related to active duty) fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet.App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  As a result, the assertions by the Veteran cannot constitute competent medical evidence in support of his claim.

As the preponderance of the evidence is against the claim for service connection for diabetes mellitus, type I, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for diabetes mellitus, type I, is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


